

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED
BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
 
 
Principal Amount: $100,000.00
Purchase Price: $75,000.00
 
Issue Date: May 14, 2019 






PROMISSORY NOTE
FOR VALUE RECEIVED, ASCENT SOLAR TECHNOLOGIES, INC., a Delaware corporation
(hereinafter called “Borrower”), hereby promises to pay to BAYBRIDGE CAPITAL
FUND, LP, a Delaware limited partnership, or its assigns (the “Holder” and
together with the Borrower, the “Parties”) or order, without demand, the sum of
One Hundred Thousand Dollars ($100,000) (“Principal Amount”), and to pay
interest on the unpaid principal balance hereof at the rate of twelve percent
(12%) (the “Interest Rate”) per annum, accruing thereon from the date of receipt
by the Borrower attached hereto as Annex I and maturing on November 14, 2019
(the “Maturity Date”) together with all accrued and unpaid interest thereon,
fees incurred or other amounts owing hereunder, all as set forth below in this
Promissory Note (this “Note”), if not sooner paid. All payments due hereunder
shall be made in lawful money of the United States of America and such payments
shall be applied to amounts owing under the Note by Holder, in its sole
discretion. 
This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.  
The following terms shall apply to this Note:


ARTICLE I
GENERAL PROVISIONS
1.1     Payment Grace Period. The Borrower shall have a five (5) day grace
period to pay any monetary amounts due under this Note, after which grace period
a default interest rate of eighteen percent (18%) per annum shall apply from the
due date thereof until the same is paid (“Default Interest”).  


1.2    Original Issue Discount. The Borrower acknowledges that the Principal
Amount of this Note exceeds the Purchase Price (as set forth above) for this
Note and that such excess is an original issue discount and shall be fully
earned and charged to the Borrower upon the execution of this Note, and shall be
paid to the Holder as part of the outstanding principal balance as set forth in
this Note.


1.3    Application of Payments. The Borrower acknowledges that the payments made
in connection with this Note shall be applied first to collection expenses
(including all attorneys’ fees and expenses), if any, thereafter to amounts due
hereunder other than principal and interest, thereafter to Interest and finally
to Principal Amount all in the Holder’s sole discretion.



1.4    Change of Control. In the event of (i) any transaction or series of
related transactions (including any reorganization, merger or consolidation) by
an individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
promulgated under the Exchange Act) of effective control (whether through legal
or beneficial ownership of capital stock of the Borrower, by contract or
otherwise) that results in the transfer of 33% or more of the outstanding voting
power of the Borrower, (ii) the Borrower merges into or consolidates with any
other Person, or any Person merges into or consolidates with the Borrower and,
after giving effect to such transaction, the stockholders of the Borrower
immediately prior to such transaction own less than 66% of the aggregate voting
power of the Borrower or the successor entity of such transaction, or (iii) a
sale of all or substantially all of the assets of the Borrower to another person
or entity, this Note shall be automatically due and payable in full,
immediately. The Borrower will give the Holder not less than twenty (20)
business days prior written notice of the occurrence of any events referred to
in this Section 1.4.


1.5    Miscellaneous. The Interest on this Note shall be calculated on the basis
of a 360-day year and the actual number of days elapsed.  Principal and interest
on this Note and other payments in connection with this Note shall be payable at
the Holder’s offices as designated in lawful money of the United States of
America in immediately available funds without set-off, deduction or
counterclaim. Upon assignment of the interest of Holder in this Note, Borrower
shall instead make its payment pursuant to the assignee’s instructions upon
receipt of written notice thereof.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES


  2.         Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants to the Holder that:
 
         (a)           The Borrower’s Common Stock is registered under Section
12(g) of the Securities Exchange Act of 1934 (the “Exchange Act”);
 
(b)           The Borrower is subject to the reporting requirements of section
13 or 15(d) of the Exchange Act and has filed all required reports under section
13 or 15(d) of the Exchange Act during the 12 months prior to the date hereof
(or for such shorter period that the issuer was required to file such reports);


(c)    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower has complied in all material
respects with the Federal Fair Labor Standards Act.  Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to have a material adverse effect on its business.  None of
Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally.  Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted;


(d)         Litigation.  There is no claim, legal action, suit, arbitration,
investigation or other proceeding pending, or to the knowledge of the Borrower,
threatened against or relating to the Borrower or its assets.  Neither the
Borrower nor any of its assets are subject to any outstanding judgment, order,
writ, injunction or decree of any Governmental Authority. There is currently no
investigation or review by any Governmental Authority with respect to the
Borrower pending or, to the knowledge of the Borrower, threatened, nor has any
Governmental Authority notified the Borrower of its intention to conduct the
same;


(e)         SEC Matters.  To the knowledge of the Borrower, neither the
Borrower, nor any current or past officer or director of the Borrower has ever
been sanctioned, disciplined, fined, and/or imprisoned for any violations of any
securities laws of the United States or any other jurisdiction.


ARTICLE IV
CERTAIN COVENANTS
 
3.1    Exchange Listing, Existence.  The Borrower shall make such filings,
registrations or qualifications and take all other necessary action and will use
its best efforts to obtain such consents, approvals and authorizations, if any,
and satisfy all conditions that such Exchange may impose on the listing of the
Common Stock and shall use its best efforts to obtain such listing on an and
maintain such listing continuously thereafter for so long as all or any of the
principal amount of the Notes remains outstanding. The Borrower shall maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.


3.2    No Integration.  Neither the Borrower nor any of its affiliates (as
defined in Rule 501(b) of Regulation D of the Securities Act (“Regulation D”))
has, directly or through any agent, sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the Note in a
manner that would require registration of the Note under the Securities Act.


3.3    Shell Company Status.  The Borrower is not now, and has not, prior to the
date of this Note, been a “shell company” as such term is defined in Rule 12b-2
of the Exchange Act.


3.4    Public Information.  The Borrower shall make such filings, registrations
or qualifications and take all other necessary action and will use its best
efforts to satisfy all conditions to be in compliance and satisfy the current
public information requirement under Rule 144(c), more specifically with Rule
144(c)(1), and otherwise without restriction or limitation pursuant to Rule 144,
and shall use its best efforts to obtain such listing on an and maintain such
listing continuously thereafter for so long as all or any of the principal
amount of the Notes remains outstanding.


3.5    DTCC Eligibility. The Borrower shall make such filings, registrations or
qualifications and take all other necessary action to remain DTCC-eligible and
not have its eligibility revoked or “chilled” by the Depository Trust Company
(“DTC”) or any similar program hereafter adopted performing substantially the
same function.


3.6    Legal Action Notice.  The Borrower shall promptly report of any legal
actions pending or threatened in writing against Borrower or any of its
Subsidiaries that could result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Fifty Thousand Dollars
($50,000) or more.


3.7    Other Financial Information.  The Borrower shall deliver budgets, sales
projections, operating plans and other financial information reasonably
requested by the Holder.


3.8    Change in Nature of Business.  So long as the Borrower shall have any
obligation under this Note, the Borrower shall not make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
described in the Borrower’s most recent annual report filed on Form 10-K with
the SEC. The Borrower shall not modify its corporate structure or purpose.


ARTICLE IV
EVENT OF DEFAULT
The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:
4.1     Failure to Pay Principal. The Borrower fails to pay any principal,
interest, or other sum due under this Note whether on demand, at maturity, upon
acceleration, Change of Control or otherwise;
4.2     Breach of Covenant. The Borrower or any Subsidiary of Borrower breaches
any material covenant or other material term or condition of this Note in any
material respect and such breach, if subject to cure, continues for a period of
five (5) business days after written notice to the Borrower or any such
Subsidiary of Borrower from the Holder.
4.3     Breach of Representations and Warranties. Any material representation or
warranty of the Borrower or any Subsidiary of Borrower made herein, in any
statement or certificate given in writing pursuant hereto or in connection
herewith or therewith shall be false or misleading in any material respect as of
the date made and as of the Issue Date.
4.4    Liquidation. Any dissolution, liquidation or winding up of Borrower or
any operating Subsidiary of Borrower or any substantial portion of its business.
4.5     Cessation of Operations. Any cessation of operations by Borrower or any
operating Subsidiary of Borrower for a period of 30 consecutive days.
4.6     Maintenance of Assets. The failure by Borrower or any Subsidiary of
Borrower to protect, defend and maintain validity and enforceability of any
material intellectual property rights, personal, real property or other assets
which are necessary to conduct its business (whether now or in the future).
4.7     Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.
4.8    Judgments.   Any money judgment, writ or similar process shall be entered
or filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than Fifty Thousand Dollars $50,000, and shall
remain unvacated, unbonded or unstayed for a period of twenty (20) days unless
otherwise consented to by the Holder, which consent will not be unreasonably
withheld.
4.9    Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by the Borrower or any Subsidiary
of Borrower or any such proceeding shall be instituted against the Borrower or
any Subsidiary of Borrower, which proceedings are not, within sixty (60) days
after institution thereof, discharged or stayed pending appeal.
4.10    Delisting. An event resulting in the Borrower’s Common Stock no longer
being quoted on the Over-The-Counter Bulletin Board (the “OTCBB”); failure to
comply with the requirements for continued quotation on the OTCBB for a period
of five (5) consecutive trading days; or notification from the OTCBB that the
Borrower is not in compliance with the conditions for such continued quotation
and such non-compliance continues for five (5) days following such notification.
If the Borrower’s Common Stock is quoted by OTC Markets, Inc. f/k/a “Pink
Sheets,” then any event or failure of the Borrower’s Common Stock to be listed
as “Pink Current Information” for trading or quotation for five (5) or more
consecutive days.
4.11     DTC Eligible. An event resulting in the Borrower’s Common Stock no
longer being eligible to deposit (either electronically or by physical
certificates, or otherwise) shares into the DTC system; failure to comply with
the requirements for continued DTC eligibility for a period of seven (7)
consecutive trading days; or notification from DTC that the Borrower is not in
compliance with the conditions for such continued DTC eligibility and such
non-compliance continues for seven (7) days following such notification
4.12    Stop Trade. An SEC or judicial stop trade order or Principal Market
trading suspension with respect to the Borrower’s Common Stock that lasts for
seven (7) or more consecutive trading days.
4.13    Failure to Deliver Replacement Note. Borrower’s failures to timely
deliver, if required, a replacement Note.
4.14    Financial Statement Restatement. A restatement of any financial
statements filed by the Borrower with the Securities and Exchange Commission for
any date or period from two years prior to the Issue Date of this Note and until
this Note is no longer outstanding, if the result of such restatement would, by
comparison to the unrestated financial statements, have constituted a Material
Adverse Effect.
4.15    Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without five (5) business days prior written notice to the Holder.


4.16    Misrepresentations. Borrower or any representative acting for Borrower
makes any representation, warranty, or other statement now or later in this Note
or in any writing delivered to the Holder or to induce the Holder to enter this
Note, and such representation, warranty, or other statement is incorrect or
contains any untrue statement of a material fact, or omits or will omit to state
a material fact necessary to make the statements or facts contained herein or
therein not misleading in any material respect in light of the circumstances
under which they were made.


4.17    Other Note Default. A default by the Borrower or the occurrence of an
Event of Default under any Other Note issued by the Borrower.


4.18    Failure to Timely File Borrower’s Financial Reports. The Borrower fails
to timely file all reporting required under the Securities Exchange Act of 1934,
as amended, filed with the Securities and Exchange Commission or if, the
Borrower’s Common Stock is quoted by OTC Markets, Inc. f/k/a “Pink Sheets” then,
the Borrower’s failure to timely file all reports required to be filed by it
with OTC Markets, Inc. f/k/a “Pink Sheets” whereby the Borrower either (i) fails
to be reported as “Pink Current Information” designated company, or (ii) is
reported as “No Inside.”


4.19      Default Under The Note.   An Event of Default has occurred and is
continuing under this Note, then, upon the occurrence and during the
continuation of any Event of Default specified in Section 4.1, 4.2, 4.3, 4.4,
4.5, 4.6, 4.7, 4.8, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 4.16, 4.17, or 4.18, at
the option of the Holder exercisable through the delivery of written notice to
the Borrower by such Holder (the “Default Notice”), and upon the occurrence of
an Event of Default specified in Section 4.9, the Notes shall become immediately
due and payable and the Borrower shall pay to the Holder, in full satisfaction
of its obligations hereunder, an amount equal to the sum of (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) plus (z) any other amounts owed to the
Holder pursuant to this Note (the then outstanding principal amount of this Note
to the date of payment plus the amounts referred to in clauses (x), (y) and (z)
shall collectively be known as the “Default Amount”) and all other amounts
payable hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, any and all legal fees and expenses,
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.


ARTICLE V
MISCELLANEOUS
5.1     Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver, election, or acquiescence thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. No waiver hereunder
shall be effective unless signed by the party granting the waiver and then is
only effective for the specific instance and purpose for which it is given. All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies otherwise available provided for by law, or in equity.
5.2     Demand Waiver. Borrower hereby waives:(i) demand, notice of default,
delinquency or dishonor, notice of payment and nonpayment, notice of any
default, notice of acceleration, nonpayment at maturity, notice of costs,
expenses and losses and interest thereon, notice of late charges; (ii) all
defenses and pleas on the grounds of any release, compromise, settlement,
extension, or extensions of the time of payment or any due date under this Note,
in whole or in part, whether before or after maturity and with or without
notice; and (iii) diligence in taking any action to collect any sums owing under
this Note or in proceeding against any the rights and interests in and to
properties securing payment of this Note such as, but not limited to, the
renewal of accounts, documents, instruments, chattel paper, and guarantees held
by the Holder on which Borrower is liable.
5.3    Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, electronic mail (email), or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the first business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
(i) if to Borrower, to:
Ascent Solar Technologies, Inc.
12300 N. Grant Street
Thornton, CO 80241
Attn: Victor Lee, CEO
With a copy to:
James H. Carroll, Esq.
Carroll Legal LLC
233 McKinley Lane
Louisville, CO 80027
(ii) if to the Holder, to:
BayBridge Capital Fund, LP
Attn: Investment Manager
Fax:
5.4    Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented in writing, then as so amended or
supplemented.
5.5    Assignability. The Holder, without consent from or notice to anyone, may
at any time assign the Holder’s rights in this Note, the Borrower’s obligations
under this Note, or any part thereof. This Note shall be binding upon the
Borrower and their respective legal representatives, heirs and its successors,
and shall inure to the benefit of the Holder and its successors, assigns, heirs,
administrators and transferees. The Borrower may not assign its obligations
under this Note.
5.6    Cost of Collection. Borrower shall pay to the Holder, on demand and if
demanded, prior to any conclusion of any action related hereto, the amount of
any and all expenses, including, without limitation, attorneys’ fees, appellate
attorney’s fees, legal costs and expenses, as well as collection agency fees and
costs, any of which the Holder, whether or not the Holder agrees to dismiss an
action upon payment of sums allegedly due, obtains substantially the relief
sought or may incur in connection with (a) enforcement or collection of this
Note following an Event of Default; (b) exercise or enforcement of any the
rights, remedies or powers of the Holder hereunder or with respect to any or all
of the obligations under this Note upon breach or threatened breach; or (c)
failure by Borrower to perform and observe any agreements of Borrower contained
herein.
5.7    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Note must be brought only in
the civil or state courts of New York or in the federal courts located in the
State and county of New York. Both parties and the individual signing this Note
on behalf of the Borrower agree to submit to the jurisdiction of such courts.
The prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs at both the trial and appellate level. In
the event that any provision of this Note is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or unenforceability of any other provision of this Note in any other
jurisdiction. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.


5.8     Waiver of Jury Trial.TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER AND THE HOLDER EACH HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS NOTE OR ANY CONTEMPLATED TRANSACTION, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF OR BETWEEN ANY PARTY HERETO, INCLUDING CONTRACT, TORT, BREACH OF DUTY
AND ALL OTHER CLAIMS. THE BORROWER AGREES AND CONSENTS TO THE GRANTING TO HOLDER
OF RELIEF FROM ANY STAY ORDER WHICH MIGHT BE ENTERED BY ANY COURT AGAINST HOLDER
AND TO ASSIST HOLDER IN OBTAINING SUCH RELIEF.  THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS NOTE.  EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL. THE BORROWER’S REASONABLE RELIANCE UPON SUCH
INDUCEMENT IS HEREBY ACKNOWLEDGED.


5.9          Certain Amounts.   Whenever pursuant to this Note the Borrower is
required to pay an amount in excess of the outstanding principal amount (or the
portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Borrower and the Holder
agree that the actual damages to the Holder from the receipt of cash payment on
this Note may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty. To the extent it may
lawfully do so, the Borrower hereby agrees not to insist upon or plead or in any
manner whatsoever claim, and will resist any and all efforts to be compelled to
take the benefit or advantage of, usury laws wherever enacted, now or at any
time hereafter in force, in connection with any claim, action or proceeding that
may be brought by the Holder in order to enforce any right or remedy under this
Note.


5.10    Usury Savings Clause.   Borrower and Holder intend to contract in
compliance with all state and federal usury laws governing the loan evidenced by
this Note. Holder and Borrower agree that none of the terms of this Note shall
be construed to require payment of interest at a rate in excess of the maximum
interest rate allowed by any applicable state, federal or foreign usury laws. If
Holder receives sums which constitute interest that would otherwise increase the
effective interest rate on this Note to a rate in excess of that permitted by
any applicable law, then all such sums constituting interest in excess of the
maximum lawful rate shall at Holder’s option either be credited to the payment
of principal or returned to Borrower.


Notwithstanding any provision in this Note to the contrary, the total liability
for payments of interest and payments in the nature of interest, including,
without limitation, all charges, fees, exactions, or other sums which may at any
time be deemed to be interest, shall not exceed the limit imposed by the usury
laws of the jurisdiction governing this Note or any other applicable law.  In
the event the total liability of payments of interest and payments in the nature
of interest, including, without limitation, all charges, fees, exactions or
other sums which may at any time be deemed to be interest, shall, for any reason
whatsoever, result in an effective rate of interest, which for any month or
other interest payment period exceeds the limit imposed by the usury laws of the
jurisdiction governing this Note, all sums in excess of those lawfully
collectible as interest for the period in question shall, without further
agreement or notice by, between, or to any party hereto, be applied to the
reduction of the outstanding principal balance due hereunder immediately upon
receipt of such sums by the Holder hereof, with the same force and effect as
though the Borrower had specifically designated such excess sums to be so
applied to the reduction of the principal balance then outstanding, and the
Holder hereof had agreed to accept such sums as a penalty-free payment of
principal; provided, however, that the Holder may, at any time and from time to
time, elect, by notice in writing to the Borrower, to waive, reduce, or limit
the collection of any sums in excess of those lawfully collectible as interest,
rather than accept such sums as a prepayment of the principal balance then
outstanding.  It is the intention of the parties that the Borrower does not
intend or expect to pay, nor does the Holder intend or expect to charge or
collect any interest under this Note greater than the highest non-usurious rate
of interest which may be charged under applicable law. 


5.11    Maximum Payments. Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by applicable law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower, the manner of handling such excess to be at the Holder’s election.


5.12    Further Assurances.  At any time or from time to time after the date
hereof, the Parties agree to cooperate with each other and, at the request of
any other Party, to execute and deliver any further instruments or documents and
to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties
hereunder.


5.13      Remedies.   The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby.  Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.


5.14    No Impairment. The Borrower will not, by amendment of its Articles of
Incorporation or By-Laws or other organizational document, or through
reorganization, consolidation, merger, dissolution, issue or sale of securities,
sale of assets or any other voluntary action, willfully avoid or seek to avoid
the observance or performance of any of the terms of this Note, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder under this Note against impairment or dilution.


5.15    Substitute Notes. Upon (i) receipt by the Borrower of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation hereof, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Borrower in
customary form, or (ii) the request of the Holder of this Note upon surrender
hereof, the Borrower shall execute and deliver in lieu hereof, a new Note or
Notes, payable to the order of the Holder or such persons as the Holder may
request and in a principal amount equal to the unpaid principal amount hereof,
which shall be dated and bear interest from the date to which interest has
theretofore been paid hereon. Each such Note shall in all other respects be in
the same form and be treated the same as this Note and all references herein to
this Note shall apply to each such Note. This Note is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Borrower, for a
new Note or Notes representing in the aggregate the outstanding Principal of
this Note, and each such new Note will represent such portion of such
outstanding Principal as is designated by the Holder at the time of such
surrender.


5.16    Absolute Obligation.  No provision of this Note shall alter or impair
the obligation of the Borrower, which is absolute and unconditional, to pay the
principal of, accrued interest, Default Amounts, or damages as applicable, on
this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct, unconditional and secured debt obligation of
the Borrower.


5.17    Relationship.  The relationship of the parties to this Note is
determined solely by the provisions of this Note. The parties do not intend to
create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.


5.18    Entire Agreement.  This Note and any instruments and agreements to be
executed pursuant to this Note, sets forth the entire agreement and
understanding of the Parties with respect to its subject matter of this Note and
supersedes, merges and replaces all prior and contemporaneous understandings,
discussions and negotiations, oral or written, regarding the same subject matter
which shall remain in full force and effect and may not be altered or modified,
except in writing and signed by the party to be charged thereby, and supersedes
any and all previous discussions between the parties relating to the subject
matter thereof.


5.19    Counterparts.  This Note may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when this Note has been signed by the Borrower and
delivered to any other party, it being understood that all parties need not sign
the same counterpart.  In the event that any signature is delivered by facsimile
transmission, by email in “portable document format” (“.pdf”), electronic
signature or other similar electronic means intended to preserve the original
graphic and pictorial appearance of this Note, such signature shall have the
same effect as physical delivery of the paper document bearing original
signature and create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile signature were an original thereof.


5.20    Counsel. The parties expressly acknowledge that each has been advised to
seek separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.


5.21    Headings. The headings in this Note are for convenience of reference
only and shall not affect the interpretation of this Note.


[ Signatures on Following Pages ]
IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be signed in its
name by an authorized officer as of the first date written above.




ASCENT SOLAR TECHNOLOGIES, INC.
 




By:  /s/ Victor Lee


Name: Victor Lee
Title: Chief Executive Officer







ANNEX I


WIRE LEDGER


 
Date
 
 
Wire Amount
 
 
3/18/2019
 
 
$7,500
 
 
4/12/2019
 
 
$22,500
 
 
4/30/2019
 
 
$20,000
 
 
5/14/2019
 
 
$25,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





US.116218804.02

